DETAILED ACTION

Election/Restrictions
Applicant’s election of Invention 1A, claims 1-3 and 6-10 in the reply filed on 3/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Meijer et al (US 2013/0256535).
Regarding claim 1, Meijer (figures 1 and 2) discloses a three dimensional negative refraction structure 1 comprising at least one metal shell 2-6 embedded in a substrate or disposed on the substrate 11, wherein a shape of the at least one metal shell is a three-dimensional shape..
Regarding claim 2, Meijer (figures 1 and 2) further discloses that wherein the substrate has at least one three dimensional symmetrical recess when the at least one metal shell is embedded in the substrate, and the at least onemetal shell is conformally disposed in the at least one three-dimensional symmetrical recess (see figure 2).

Regarding claim 6, Meijer (figures 1 and 2) further discloses that a material of the substrate comprises an insulating material or a semiconductor material (see [0002]).
Regarding claim 7, Meijer (figures 1 and 2) further discloses that a width of the at least shell is 0.8 to 0.9 times a wavelength at which a negative refractive index effect to be generated (see [0055]).
Regarding claim 9, Meijer (figures 1 and 2) further discloses that at least one metal shell comprises a plurality of metal shells (see figure 2).
Regarding claim 10, Meijer (figures 1 and 2) further discloses that a gap between adjacent metal shells is 0.1 to 0.5 times of a wavelength at which a negative refractive index effect to be generated (see [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meijer et al (US 2013/0256535), as applied in claim 1.
Regarding claim 8, Meijer discloses all the claimed limitation except for a recess on the back side of the substrate.  Such feature does not add any functionality to the structure.  Therefore, it would have been obvious to one of ordinary skill in the art to implement such for design purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/14/21